 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1405 
In the House of Representatives, U. S.,

July 1, 2010
 
RESOLUTION 
Congratulating the people of the 17 African nations that in 2010 are marking the 50th year of their national independence. 


Whereas in the year 2010, 17 African nations will celebrate the 50th anniversary of their independence from France, Italy, or Great Britain, including Cameroon (January 1, 1960), Togolese Republic (April 27, 1960), Republic of Mali (June 20, 1960), Republic of Senegal (June 20, 1960), Republic of Madagascar (June 26, 1960), Democratic Republic of the Congo (June 30, 1960), Somalia (July 1, 1960), Republic of Benin (August 1, 1960), Republic of Niger (August 3, 1960), Burkina Faso (August 5, 1960), Republic of Cote d'Ivoire (August 7, 1960), Republic of Chad (August 11, 1960), Central African Republic (August 13, 1960), Republic of the Congo (August 15, 1960), Gabonese Republic (August 17, 1960), Federal Republic of Nigeria (October 1, 1960), and the Islamic Republic of Mauritania (November 28, 1960);
Whereas contemporary United States ties with Sub-Saharan Africa today far transcend the humanitarian interests that have frequently underpinned United States engagement with the continent;
Whereas there is a growing understanding among foreign policy experts that economic development, natural resource management, human security, and global stability are inextricably linked;
Whereas cooperation between the United States Armed Forces and Africa is growing, with United States and African forces routinely conducting joint exercises;
Whereas African governments are steadily taking a larger role in the provision of security and peacekeeping on the continent, due in part to United States security assistance and training;
Whereas Africa's growing importance is reflected in the intensifying efforts of China, Russia, India, Iran, and other countries to gain access to African resources and advance their ties to the continent; and
Whereas a more comprehensive, multi-faceted regional policy is essential for the United States to operate effectively in this increasingly competitive environment: Now, therefore, be it 
 
That the House of Representatives— 
(1)congratulates the people of the 17 African nations that in 2010 are marking the 50th year of their national independence;  
(2)honors the lives of the ten of thousands of patriots, including innocent civilians, who died, were imprisoned, or otherwise dedicated their lives, often at great personal sacrifice, to achieving African political independence; 
(3)commends the socioeconomic and political progress being made by these nations, while acknowledging the associated challenges that many still face;
(4)recognizes Africa’s significant strategic, political, economic, and humanitarian importance to the United States; and 
(5)renews the commitment of the United States to help the people of sub-Saharan Africa to foster democratic rule, advance civic freedom and participation, and promote market-based economic growth, and to alleviate the burden of poverty and disease that so many in the region continue to face. 
 
Lorraine C. Miller,Clerk.
